         Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ROBYN ABRAHAM,

                                Plaintiff,
                                                                17 Civ. 5429 (KPF)
                        -v.-
                                                             OPINION AND ORDER
    ABBY LEIGH, et al.,

                                Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff Robyn Abraham recently filed three motions in this case. The

motions request different forms of relief — reconsideration of the Court’s prior

decision granting the Leigh Defendants’ motion for summary judgment (see

Dkt. #511-514), the unsealing of certain documents and the reinstatement of

certain stricken materials to the record (see Dkt. #506-510), and this Court’s

recusal from this case (see Dkt. #516-521; see also Dkt. #526-533). 1 However,

the arguments overlap to a significant extent, as does the factual support

Plaintiff proffers for each motion. For this reason, the motions are addressed

together in this Opinion, and they are denied for the reasons set forth herein.

                                        BACKGROUND

        As the docket attests, this case has substantial factual and procedural

histories. That said, certain of Plaintiff’s factual assertions in support of the



1       On August 4, 2020, Plaintiff filed a Notice of Filing Supplement to Plaintiff’s Motions, a
        document styled as a brief, and several volumes of exhibits. (Dkt. #526-533). The next
        day, the Court accepted the filing, outlined certain deficiencies in it, and noted that the
        materials were being filed under seal because they disclosed “irrelevant, salacious, or
        personally sensitive material.” (Dkt. #533). For the reasons set forth infra, the Court
        continues to maintain those documents under seal.
       Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 2 of 29




instant motions are contradicted, in whole or in part, by the record in this

case, and thus require clarification and/or contextualization by this Court.

A.    Extraneous Material Not Considered by the Court

      Preliminarily, the Court observes that Plaintiff has introduced a surfeit of

extraneous information into the record. The problem is not merely one of

duplication, although Plaintiff has submitted the same exhibits multiple times

in connection with these motions. (See Dkt. #533 (order addressing

duplication)). 2 Rather, Plaintiff has introduced extensive information and

allegations into the record concerning her personal history and those of her

child, her former husband, and one of her former counsel. If true — and the

record does not permit the Court to resolve the point — these allegations are

deeply disturbing. The fact remains, however, that these allegations are

irrelevant, factually and legally, to the issues in dispute. Whatever evils may

have befallen Plaintiff and her child decades ago, they offer no insight as to

whether Plaintiff satisfied her obligations under the Talent Agreement. 3

      Worse yet, Plaintiff has repeatedly attempted to file on the public docket

deeply personal information regarding prior counsel, which information is




2     For ease of reference, the Court will cite once to Plaintiff’s submissions in sourcing her
      arguments, even if the argument is contained in multiple submissions.
3     Plaintiff argues that counsel to Martha Wasserman and Alan Honig injected “125 pages
      of more than 20 year old completely unrelated” materials on these sensitive issues.
      (Dkt. #512 at 13). Counsel did introduce this material in the context of responding to
      the motion to withdraw filed by Plaintiff’s first counsel, in a list of discovery deficiencies
      that needed immediate redress. Notably, however, all of this material was filed under
      seal. (See Dkt. #199). It is Plaintiff who keeps raising the issues in her public filings,
      while omitting mention of the fact that other courts have discredited certain key
      allegations in prior legal proceedings. (See id.).

                                                2
           Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 3 of 29




similarly irrelevant to the legal issues in dispute. It is not entirely clear to the

Court whether these efforts are the product of simple mean-spiritedness, or

whether they reflect a strategy to dissuade counsel from invoking their rights

under a settlement agreement involving both sides. Whatever the purpose of

Plaintiff’s disclosures, they have no place in this litigation, and they are

unbecoming to someone with Plaintiff’s legal training and ostensible personal

history.

B.     Plaintiff’s Proffered Factual and Record Disputes

       1.       The “Long Con” Theory

       Plaintiff’s current motions are predicated on allegations of concerted

action between and among Defendants and others, including Plaintiff’s two

prior sets of attorneys. As it happens, however, certain allegations are not

borne out by the record. Proceeding in chronological order, Plaintiff begins by

suggesting that the instant litigation is the product of an elaborate scheme to

defraud Plaintiff that was perpetrated by Defendants over a period of years:

“Having been advised that Defendants would lose this case on summary

judgment if Plaintiff were to file in London, Defendants devised a scheme to

change jurisdiction of this case from London to New York and require Plaintiff

to return from the UK to the US.” (Dkt. #512 at 11). The scheme, according to

Plaintiff, included the following elements:

     i.         Defendants would file a series of “Red Herring Cases” in
                this District, in order to dupe Plaintiff’s first counsel,
                Arnold & Porter LLP, into filing Plaintiff’s case in this
                District;

     ii.        Arnold & Porter would file Plaintiff’s case in this District;
                                             3
           Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 4 of 29




    iii.         Defendants would dismiss the earlier-filed         cases
                 without fees, costs, or damages; and

    iv.          Defendants would then band together through a mutual
                 defense agreement to file numerous motions “pursuant
                 to their stated objective of harassing [counsel] to
                 withdraw from Plaintiff’s representation.”

(Id. at 11-13).

          The factual premises of Plaintiff’s theory are demonstrably false. It is

true that the heirs of Man of La Mancha’s composers filed mirror-image

lawsuits against each other in 2016, but those lawsuits did not speak to

Plaintiff’s claims. See Leigh v. Darion, No. 16 Civ. 7896 (KPF) (commenced

October 10, 2016; terminated November 17, 2017); Darion v. Leigh, No. 16 Civ.

8026 (KPF) (commenced October 13, 2016; terminated November 17, 2017).

Moreover, the dockets make clear that each of the suits progressed for more

than a year, with significant Court conferences and motion practice, before

settlement was achieved. It may well be the case that, after being served with

Plaintiff’s complaint, the MOLM heirs found it preferable to join forces and

defend against a common enemy, but that is a far cry from the long-term

deception imagined by Plaintiff. In any event, as the Leigh Defendants note

(see Dkt. #534 at 8), Plaintiff’s prior counsel had no obligation to file her

complaint in this District; counsel chose to do so, and counsel chose to seek to

have this case related to the earlier cases before this Court (see Dkt. #3).

           Plaintiff is also wrong in claiming that her prior counsel was

“harass[ed] … to withdraw from Plaintiff’s representation.” (Dkt. #512 at 13;

see also id. at 14 (“Following Defendants’ relentless Tag Team vexatious


                                             4
       Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 5 of 29




litigation, Plaintiff’s Arnold and Porter counsel withdrew in March 2019.”)). As

an aside, the notion that a firm as large as Arnold & Porter could be harassed

into withdrawal by any opposing counsel beggars belief. But the firm also

made clear in its motion to withdraw that

            Arnold & Porter seeks leave to withdraw on grounds of
            fundamental and irreconcilable conflict with its client,
            Plaintiff Robyn Abraham.          These conflicts have
            significantly eroded the attorney-client relationship and
            Arnold & Porter has determined that it can no longer
            effectively continue its representation of Ms. Abraham.

(Dkt. #188 at 2). These reasons were amplified during discussions in the

robing room with counsel in Plaintiff’s presence. (See Minute Entry of

March 11, 2019; Dkt. #217 (transcript) at 83-84). Put simply, it was Plaintiff,

and not opposing counsel, who precipitated Arnold & Porter’s withdrawal from

the case.

      2.    The Claims of Evidence Tampering

      Similar problems beset Plaintiff’s theory that after she rejected what she

believed to be an unreasonably low settlement offer, Defendants concocted

false claims of evidence tampering. (See Dkt. #512 at 13-14). As Plaintiff must

remember, the parties engaged in substantial briefing on this issue (see, e.g.,

Dkt. #144 (Honig and Wasserman pre-motion submission regarding Plaintiff),

154 (Abraham pre-motion submission regarding Leigh), 157 (Abraham pre-

motion submission regarding Wasserman), 233-236 (motion papers for Honig

and Wasserman), 264 (Leigh Defendants’ motion for joinder), 273-292

(Abraham opposition papers), 303-305 (Honig and Wasserman reply papers),

307 (Leigh Defendants’ reply papers)), culminating in a lengthy oral argument
                                        5
       Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 6 of 29




held on October 22, 2020. At the conclusion of the argument, the Court found

in relevant part:

            [T]here are emails that exist in two versions. For the
            most part, I’ve got examples in native format and then
            I’ve got a contrary version in a PDF format…. The issue
            that I have had, the issue that I’ve tried to come to terms
            with in this hearing is that there has to be an
            explanation for why it is these things exist in two
            formats. I don’t want people’s ruminations. I don’t
            want maybe this and maybe that. I do not want
            attorney ipse dixit. I want answers.

                                       ***

            [T]oday I was focusing on the theories that have been
            offered to me to explain why, in many cases, I have two
            documents with the same time stamp and different
            words on it.

            So here, I’m going through the theories with you now.
            There is the GoDaddy theory. This was the original
            theory. It was the only theory that I was given at the
            beginning of this case. And what has been shown to me
            today is that there is some conflict, but nothing
            dispositive, for the plaintiff at least. There are these
            phantom outages that affect certain documents, and
            [Plaintiff’s expert witness] Mr. Daniel doesn’t really
            make the point that Ms. [Kerwick] made about frequent,
            unexplained, only-kept-for-two-weeks outages. So I
            don’t find this to be a sufficient rebuttal of the
            defendants’ argument that GoDaddy is not an
            explanation for these variances.

            So then there’s the broken computer explanation. Ms.
            [Kerwick] today very, very thoughtfully indicated that
            this was an instance of Ms. Abraham accepting
            responsibility, but, to my mind, only to a degree. I didn’t
            [know] until today that there were two computers. No
            one has gotten the technician to admit to having the
            same problems with both computers being out of
            commission or being unable to be used. So I find this
            as well unsuccessful and unsatisfying as an
            explanation for what happened with those emails.


                                        6
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 7 of 29




            In Ms. [Kerwick]’s briefing, there was the third
            explanation, which was idiosyncratic email practices. I
            find this to be actually, and with no disrespect, less
            plausible than the GoDaddy and the broken computer
            theories because it does not explain the counterparty
            edits.

                                       ***

            So, now, dovetailing with that theory is a theory that, in
            fact, it was the defense witnesses or someone who was
            recalling and deleting emails. Now, I concede that there
            were defense witnesses who testified about deleting
            emails, but even that does not explain the recall
            component or how it is that I have two different
            versions, oftentimes with the same time stamp but with
            different text.

            The strongest argument for the defendants is that I have
            a bunch of exhibits that I can’t explain other than by
            finding that somebody modified them; that they were
            altered. And ultimately, I conclude that they were altered
            by Ms. Abraham.

            Today I noted that counsel was very careful, plaintiff’s
            counsel, in how she phrased her arguments on this
            point. That it was Ms. Abraham’s position, that Ms.
            Abraham would go to her grave believing, and
            everything was done in terms of Ms. Abraham’s beliefs.
            So I went straight to the source, and I asked Ms.
            Abraham as plainly as I could. She answered, and I do
            not believe her, and I believe that she perjured herself
            before me today. And that echoed something that Mr.
            Broadbent said to me when he referred to certain of
            these theories or certain of these presentations as
            unapologetic. They are. At some point in this process,
            Ms. Abraham should just admit that these documents
            are doctored and walk away from it, but even now before
            me she doubles and triples and quadruples down.
            That’s what I’m left with. I’m left with the fact that these
            things are fabricated and that I believe that she
            fabricated them.

(Dkt. #409 at 64-70 (emphases added)). As sanctions for Plaintiff’s document

fabrication and perjury, the Court excluded the 33 challenged documents

                                         7
       Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 8 of 29




(which existed in PDF form only), 4 imposed on Plaintiff the fees and costs

incurred by the Leigh Defendants in addressing this issue, and left open the

possibility of an adverse instruction at trial. (Id. at 70-72).

      Plaintiff repeatedly states in her motion papers that she “did not tamper

with any evidence in this case nor in any other case or matter.” (Dkt. #512 at

14). The Court has found otherwise after exhaustive investigation and

argument; it will not alter that finding here. 5

      3.     The “Grooming” Allegations

      Plaintiff’s third theory of concerted action is perhaps the most troubling.

Plaintiff claims that her second team of attorneys — comprising the

Washington, D.C. firm of Wiss & Partners LLP along with local counsel Colleen

Kerwick — “target[ed],” “falsely befriend[ed],” and, indeed, “‘groom[ed]’” Plaintiff

in order to dupe her into hiring them. (Dkt. #512 at 14; see also id. at 15 n.5

(claiming that Wiss “weaponized her casual relationship with Plaintiff to

blackmail, extort and criminally threaten Plaintiff in this case”)). Once Plaintiff

secured their services, “[k]nowing that there was a potential settlement with

the Akerman clients in play, thus began Ms. Kerwick’s and Ms. Wiss’s




4     While Plaintiff now decries the exclusion of those documents, she previously foreswore
      use of them in an attempt to forestall resolution of the sanctions motion. (See Dkt.
      #311).
5     Plaintiff also claims fraud in Defendant Leigh’s filing of a counterclaim against Plaintiff
      alleging breach of fiduciary duty. (See Dkt. #512 at 13). To the extent that Plaintiff is
      claiming undue delay because the claim was filed more than a year after the case was
      filed, that delay was occasioned by the filing and resolution of an antecedent motion to
      dismiss. To the extent that Plaintiff challenges the counterclaim on the merits, the
      Court observes that the claim was not resolved during summary judgment practice, and
      will instead be resolved at trial. (See Dkt. #505 at 44-49).

                                               8
       Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 9 of 29




documented Tag Team blackmail, extortion and gaslighting campaign

coordinated with and on behalf of Defendants in this case.” (Id. at 15).

According to Plaintiff, problems began with Kerwick’s notices of appearance in

the case, and then grew to include self-interested amendments to Plaintiff’s

settlement agreement with Defendants Wasserman and Honig, who were

represented by the law firm Akerman LLP. When Plaintiff protested the

changes to the agreement, Kerwick supposedly “threatened Plaintiff that she

would contact Plaintiff’s former husband and his powerful Brooklyn family to

dismiss this case and ‘worse.’” (Id. at 16). In addition, Kerwick and Wiss

(i) “threatened Plaintiff that they would jointly present false testimony against

Plaintiff in the strategically coordinated Defendant’s Motion for Sanctions,” and

(ii) “threatened to criminally harm Plaintiff on behalf of Defense Counsel Cozen

and their client.” (Id. at 17). Were these allegations true, they would be deeply

troubling, implicating as they do both ethical improprieties and criminal

activity. Here, again, however, the principal factual assertions are

demonstrably false, and thus the proffered conspiracy is troubling for an

entirely different reason. 6

      To begin, the notion that Wiss and Kerwick somehow conspired with

counsel for the Leigh Defendants to harm Plaintiff is preposterous. (See, e.g.,

Dkt. #507 at 16 (“Kerwick’s De Facto Representation on behalf of Defense


6     The Court’s use of the limiting adjective “principal” is deliberate. It may be that Wiss &
      Partners and/or Kerwick did not adequately document the attorney-client relationship
      once formed; that is an issue as to which the Court lacks sufficient information to reach
      a conclusion. The Court is confident, however, that an attorney-client relationship was
      formed.

                                              9
       Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 10 of 29




Counsel Cozen O’Connor (their client Mrs. Leigh) and Marcia Wiss, fully

contrary to Plaintiff’s interests, continue[s] to present date.”)). Kerwick came

into the case at Plaintiff’s instigation; Plaintiff included an amicus submission

from Kerwick (on behalf of the Families Civil Liberties Union) discussing her

need for counsel in this matter when Arnold & Porter moved to withdraw from

the case. (Dkt. #203-1). And it was precisely because Plaintiff leveled

accusations of collusion between and among Kerwick, Wiss, and defense

counsel that her attorneys moved to withdraw from the case. (Dkt. #382 at 6

(Kerwick: “I felt when it came to a point that we were not in sync that I needed

to alert the Court to the fact that I feel challenged in my continued

representation of her, which has got nothing to do with the case. There have

been certain concerns that I might be conspiring with the law firm of Cozen

O’Connor, and there were certain concerns that I was conspiring to do her out

of fees.”)). Indeed, in sharp contrast to her current contentions, Plaintiff

exclaimed during the October 7, 2019 hearing on Wiss’s and Kerwick’s motion,

“I do not want Colleen [Kerwick] to withdraw. I think she’s an excellent

attorney, and I do not understand the relationship that she has with Ms. Wiss.”

(Id. at 24). 7


7      Two other points in this regard merit brief mention. First, the argument that Wiss and
       Kerwick were somehow in cahoots with counsel for the Leigh Defendants, Cozen
       O’Connor, is logically flawed, inasmuch as the proffered evidence of collusion concerns
       Wiss’s and Kerwick’s conduct with respect to settlement negotiations with the Akerman
       firm, with which negotiations Cozen O’Connor was not involved. Second, and equally
       flawed, is Plaintiff’s claim that Wiss and Kerwick “threatened Plaintiff that they would
       jointly present false testimony against Plaintiff in the strategically coordinated
       Defendant’s Motion for Sanctions which was scheduled by Cozen Defense Counsel in
       October 2019.” (Dkt. #507 at 16). The sanctions motion at issue concerned Plaintiff’s
       fabrication of documents, which fabrication occurred well before Wiss and Kerwick were

                                             10
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 11 of 29




      The Court was also able to review, in real time, the Kerwick/Wiss

submissions that were filed in this case on Plaintiff’s behalf, and to observe

Kerwick’s arguments on Plaintiff’s behalf at court conferences. It was clear to

the Court that counsel’s focus remained at all times on Plaintiff’s best

interests. (See, e.g., Dkt. #273-292 (submission in opposition to sanctions

motion), 311 (letter motion disclaiming intent to use challenged documents),

315 (request for discovery), 327 (letter motion to reopen certificate of default),

461 (opposing request by Plaintiff to unseal all documents in the case, which

counsel did not believe would be “in Plaintiff’s best interest”)).

      The Court also rejects Plaintiff’s oft-invoked refrain that Wiss & Partners

was never her counsel. (See, e.g., Dkt. #512 at 16 n.7 (“Wiss has no signed

retention agreement with Plaintiff, is not a New York attorney, is not a litigator,

is not authorized to practice before the New York Southern District and filed no

pleadings in this case.”)). During the October 7, 2019 conference, the Court

met privately in the robing room (with defense counsel’s consent) with Plaintiff,

representatives of Wiss & Partners, and Kerwick; it heard from all sides,

reviewed the relevant documents, and though it did not need to decide the

issue at the outset, it subsequently concluded that Plaintiff had, in fact,

established an attorney-client relationship with both the Wiss firm and

Kerwick. (See Dkt. #382 at 22, 27-28, 125-28; see also Dkt. #372 at 17 (“Ms.

Abraham, you have to stop using that descriptive when you speak of Wiss &



      retained as counsel. The Court strains to think of what relevant testimony, false or
      otherwise, Wiss or Kerwick could have provided on the issues at hand.

                                             11
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 12 of 29




Partners. You are wasting time on this call telling me that they are not, and

have never been, your attorney.”)).

      And the notion that Plaintiff was somehow browbeaten by Wiss and

Kerwick cannot be accepted by anyone with firsthand observations of the

relationship. Again to remind Plaintiff of what happened on October 7, 2019,

the Court was prepared to let the settlement agreement with Defendants Honig

and Wasserman fall apart because of Plaintiff’s inability to resolve her issues

with Wiss and Kerwick. Plaintiff, citing her extensive experience as a

transactional lawyer, announced that she would try to broker a settlement with

her attorneys, which — after nearly an hour in the Court’s jury room — she

ultimately succeeded in doing. (Dkt. #382 at 128 (“I thank the three of you for

working it out in a very thoughtful, mature way. I appreciate that very much.

I think it was Ms. Abraham’s suggestion that you do so, so I give her credit for

that.”); Dkt. #372 at 5-6 (discussing settlement reached in jury room)). And

though there were bumps in the road during the three weeks following the

settlement, the parties ultimately agreed to the terms negotiated on October 7,

2019. (Dkt. #379 (Court order memorializing settlement terms)).

      It may well be the case that Plaintiff made certain decisions about her

representation because of time constraints, or because she had difficulty in

securing other counsel to represent her. Those pressures inhere, however, in

any litigation. The Court stands by its observation of Plaintiff from the October

7 hearing: “You talk about being forced to do something, but it is you who has

tried repeatedly to force Ms. Kerwick and Ms. Wiss to do things on pain of all

                                       12
       Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 13 of 29




sorts of things, including ethics complaints.” (Dkt. #372 at 25; see also Dkt.

#401 (Court order discussing application by Plaintiff to have Kerwick ordered to

remain on the case as pro bono counsel)). And having reviewed several email

exchanges between Plaintiff and counsel and having observed all parties

firsthand, the Court rejects out of hand any argument that Wiss or Kerwick

improperly “threatened Plaintiff with physical, legal, financial and professional

harm.” (Dkt. #512 at 11).

C.    The Summary Judgment Opposition

      In her motions, Plaintiff advances a timeline concerning her efforts to file

an opposition to the Leigh Defendants’ motion for summary judgment. (See,

e.g., Dkt. #512 at 18-19). Here, too, the record disproves the most significant

of Plaintiff’s claims.

      Plaintiff begins by asserting that in March 2019, this District “suspended

Plaintiff’s PACER/ECF filing account” (Dkt. #512 at 18), and then catalogues

certain “unusual events” regarding her account (id. at 19). For avoidance of

doubt, the Court states that it had no role in the events that led to Plaintiff’s

notification in March 2020 that her account was inactive; the Court

understands the notification to have resulted from a delinquency in payments,

but makes clear that it was not the result of any Court order. Moreover, the

notice Plaintiff received, which she includes with her motion papers (Dkt. #519

at 5), expressly recites: “You may continue to log in and perform other activities

(e.g., e-file, request filing privileges), but you will not have PACER search

privileges.” (Id. (emphasis added)). In other words, when Plaintiff advised the

                                        13
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 14 of 29




Court on March 11, 2020, of her inability to file her summary judgment

papers, she either misperceived or misstated the notice she had received. (See

Dkt. #465).

      From this point forward, the Leigh Defendants present a timeline that

hews more closely to the record. (Dkt. #534 at 4-6). The Court accepted

Plaintiff’s opposition papers by email, and on March 18, 2020, it permitted

Plaintiff to e-file “those papers that she emailed to the Court and Leigh

Defendants on March 11, 2020.” (Dkt. #470). In the meantime, the Leigh

Defendants filed their reply submissions on March 25, 2020, pursuant to the

Court’s earlier scheduling order. (Dkt. #474-475). The next day, March 26,

2020, Plaintiff moved for reconsideration of the Court’s order that allowed her

to file those documents that had been emailed to the Court and the Leigh

Defendants on March 11, 2020. (Dkt. #477; see also Dkt. #478 (Leigh

Defendants’ opposition)). Before the Court could respond, on March 27, 2020,

Plaintiff sought to file briefing and exhibits that differed from what she had

filed on March 11, 2020. (Dkt. #481-489). The Court rejected her attempts,

construing them as an impermissible sur-reply, and ordered Plaintiff “to file on

the public docket as her submissions in opposition to the pending motion for

summary judgment only those documents that she emailed to the Court and

Leigh Defendants on March 11, 2020.” (Dkt. #492). When Plaintiff did not, the

Court struck the impermissible filings and ordered the Clerk of Court to docket

the materials that had been emailed to the Court on March 11, 2020. (See Dkt.

#498 (order), 499-500 (Plaintiff’s filings of March 11, 2020, which the Court

                                        14
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 15 of 29




ordered the Clerk of Court to docket)). Less than a week later, Plaintiff renewed

several requests, including a request that the Court permit her “to file all

missing Opposition To Summary Judgment documents, including but not

limited to depositions precluded from filing previously.” (Dkt. #496). The

Court denied her request by Order dated April 6, 2020. (Dkt. #498). 8

                                       DISCUSSION

A.    The Court Denies Plaintiff’s Motion for Reconsideration

      1.     Applicable Law

      A party may obtain relief on a motion for reconsideration “only when the

[party] identifies an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent manifest injustice.”

Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99,

104 (2d Cir. 2013) (quotation omitted); accord Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992). “The standard for granting

[a motion for reconsideration] is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that

the court overlooked — matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Conversely, a motion for



8     In its Order of April 6, 2020, the Court precluded Plaintiff “from filing further
      submissions of any type until the earlier of a further order of the Court in this regard,
      or the Court’s resolution of Defendants’ pending motion for summary judgment.” (Dkt.
      #498). To forestall any future claims of hair-splitting, the Court acknowledges that its
      order had the effect of suspending Plaintiff’s filing privileges for the three-month period
      that preceded issuance of the summary judgment decision.

                                              15
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 16 of 29




reconsideration is “not a vehicle for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a

‘second bite at the apple[.]’” Analytical Surveys, Inc. v. Tonga Partners, L.P.,

684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d

136, 144 (2d Cir. 1998)); see also Stone v. Theatrical Inv. Corp., 80 F. Supp. 3d

505, 506 (S.D.N.Y. 2015) (observing that a motion for reconsideration “is

neither an occasion for repeating old arguments previously rejected nor an

opportunity for making new arguments that could have been previously

advanced” (internal quotations and citations omitted)).

      2.     Analysis

      To a degree, Plaintiff’s motions for reconsideration and for unsealing

overlap; among other commonalities, both motions challenge the sealing of

certain documents in the case and both challenge the striking of certain

documents from the record. (Compare Dkt. #507, with Dkt. #512). But

because the Court and the parties (including Plaintiff) had equal access to all of

the summary judgment materials, including those filed under seal, the Court

construes Plaintiff’s motion for reconsideration to focus on those materials that

were not considered by the Court in rendering its decision, i.e., those ordered

stricken from the record.

      The Court will not revisit its decision to strike docket entries 481 through

489 from the record. As detailed above, Plaintiff advised the Court of her

difficulties with ECF on March 11, 2020, and submitted her opposition papers

by email that same day. The next day, Plaintiff sought additional time to file

                                         16
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 17 of 29




her opposition papers, noting, “[a]s of this morning, Plaintiff presently is

precluded from filing via ECF.” (Dkt. #465). The Court granted the request for

an extension (id.), but did not understand Plaintiff to be seeking to file

something different than or additional to what had been emailed to the Court

and the Leigh Defendants. Of note, the Court granted Plaintiff until March 20,

2020, to file her papers by ECF, and then extended that deadline until

March 27, 2020, based in part on Plaintiff’s representations that no prejudice

to the Leigh Defendants would arise from those extensions. And yet the Leigh

Defendants’ reply brief, which of necessity would respond to Plaintiff’s

opposition materials, was due on March 25, 2020. Precisely for this reason,

the Court made clear in its March 18, 2020 endorsement that “Plaintiff may

only file those papers that she emailed to the Court and Leigh Defendants on

March 11, 2020.” (Dkt. #470).

      Nearly one week later — and one day after the Leigh Defendants had filed

their reply submission — Plaintiff expressed her intent to file materials

additional to those emailed on March 11, 2020, and for the first time

mentioned her intent to file deposition transcripts. (Dkt. #477). Given the

obvious prejudice to the Leigh Defendants, as well as the lack of prior notice to

the Court, the Court denied the request. (Dkt. #492). Even then, as the Leigh

Defendants note (see Dkt. #534 at 6), the Court reviewed the relevant

deposition transcripts in reaching its decision because the parties cited to

those transcripts in their motion papers (see, e.g., Dkt. #505 at 18, 26-27, 32

(references to deposition transcripts)).

                                           17
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 18 of 29




      To the extent that Plaintiff is asking the Court to reconsider its

October 22, 2019 decision striking certain exhibits because of fraudulent

provenance (see Dkt. #512 at 13-14), the Court denies that request as well.

After extensive briefing and oral argument, the Court found that Plaintiff had

altered or fabricated 33 documents and then perjured herself regarding those

documents, and it excluded those documents from evidence. (Dkt. #371, 409).

Plaintiff has introduced no evidence or argument to cause the Court to rethink

its decisions in this regard.

      In sum, Plaintiff has not identified any evidence that the Court should

have, but failed to, consider in resolving the Leigh Defendants’ summary

judgment motion. Plaintiff has likewise identified no basis in law or in fact for

the Court to reconsider its Opinion and Order of July 8, 2020. Her motion for

reconsideration is thus denied.

B.    The Court Denies Plaintiff’s Motion to Unseal

      1.     Relevant Facts

      Separate and apart from her requests for reinstatement of stricken

documents, Plaintiff moves to “unseal all documents in this case,” claiming

violations of her (as distinguished from the public’s) rights of access to the

courts, of due process, and under the First Amendment. (See, e.g., Dkt. #507).

Plaintiff’s motion is curious, inasmuch as Plaintiff has had access to all of the

materials considered by the Court in this case. It also betrays a

misunderstanding of the procedural history of the case, specifically as it

pertains to the issue of sealing.

                                        18
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 19 of 29




      In September 2018, Plaintiff’s then-counsel, Arnold & Porter, submitted a

Stipulated Protective Order Regarding Confidential Material (the “Protective

Order”) on behalf of all parties for the Court’s consideration; the Court

endorsed the Protective Order on September 7, 2018. (Dkt. #95, 97).

Thereafter, each of the parties invoked the Protective Order in asking the Court

to seal or permit redaction of various filings with the Court. (See, e.g.,

Dkt. #133, 140, 146, 153, 164, 170, 196, 231, 252, 256, 294, 295, 296).

Based on its review of Plaintiff’s motion and of Plaintiff’s prior requests for

sealing (see, e.g., Dkt. #457, 479), the Court does not understand the sealed

filings that predate summary judgment practice to be the source of Plaintiff’s

concern. More recently, the Leigh Defendants invoked the Protective Order to

request sealing of certain exhibits submitted with their summary judgment

motion. (Dkt. #436). The Court understands that Plaintiff does object to the

sealing that the Court permitted in January 2020 (Dkt. #438), but notes that

Plaintiff has at times argued mistakenly that no Protective Order exists (see,

e.g., Dkt. #507 at 2 (“The Sealing of This Civil Breach of Contract Documents

Without Examination or Protective Order Is Violative of Plaintiff’s Access to

Courts, Rights of Due Process and First Amendment Rights”)).

      Sealing requests of a different type emerged beginning in the fall of 2019,

contemporaneously with Plaintiff’s settlement with Defendants Honig and

Wasserman and the dissolution of her relationship with Kerwick and Wiss.

Counsel for Honig and Wasserman — who had been the impetus for the

sanctions motion against Plaintiff for document fabrication — asked the Court

                                         19
         Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 20 of 29




to expunge certain documents regarding that motion from the record, which

request the Court declined because the documents had been filed under seal.

(Dkt. #348). Plaintiff and her then-counsel next sought to seal a series of

documents relating to the settlement of claims between and among Plaintiff,

Kerwick, and Wiss, and between and among Plaintiff, Honig, and Wasserman,

arguing in relevant part:

              It is respectfully requested that ECF Doc # 395, 397,
              398, 399 be sealed. Notwithstanding the presumption
              of access under both the common law and the first
              amendment, the countervailing factors include that the
              contested documents are subject to a confidentiality
              agreement with Defendant Wasserman and Defendant
              Honig; a non-disparagement agreement with Defendant
              Wasserman and Defendant Honig and a court ordered
              peace bond in favor of Wiss & Partners and the
              undersigned.

(Dkt. #400; see also Dkt. #411 (Plaintiff’s pro se motion to seal documents

related to the settlement)). The Court resolved the application by making

docket entries 395 and 398 viewable to the Court and parties only. (Dkt.

#401).

      As relations soured between Plaintiff and her second team of attorneys,

the tone of her submissions changed, with a disturbing uptick in irrelevant

assertions and ad hominem attacks by Plaintiff on Defendants and on her own

counsel. The Court responded by sealing certain of Plaintiff’s submissions (and

the responses thereto), while publicly disclosing as much as it considered

appropriate in its orders. (See, e.g., Dkt. #401 (Court order sealing, but

referring to, submissions by Plaintiff in support of application to have Kerwick

ordered to remain as pro bono counsel), 418 (“It is noteworthy to the Court that
                                       20
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 21 of 29




despite repeated remonstrations from the Court — including a finding of

perjury — Plaintiff continues to include misleading, and at times false,

statements in her submissions. The Court has no need to detail all such

statements in this Order, but it notes that Plaintiff has repeatedly

mischaracterized the conduct of the Leigh Defendants, the procedural history

of this case, and the content of the Court’s Orders in her submissions to the

Court.”)). The Court’s warnings to Plaintiff regarding tone went unheeded;

additionally, the Court became aware of potential violations by Plaintiff of her

October 2019 settlement agreement. Because of the nature of the allegations,

the invective levied by Plaintiff at her prior counsel, and the overall irrelevance

of Plaintiff’s dispute with her counsel to the issues before it, the Court

designated the materials as ex parte, and allowed them to be viewable to

Plaintiff and her former counsel only. (See, e.g., Dkt. #454, 494, 495). What is

more, the Court permitted Kerwick and the Akerman firm to remain on the

docket over Plaintiff’s objection. (See, e.g., Dkt. #462 (order denying request to

unseal all sealed filings from July 2019 to the present and explaining why the

Court (i) permitted Kerwick and Akerman to continue to receive ECF

notifications, and (ii) permitted Kerwick to communicate information regarding

Plaintiff’s conduct under the settlement agreement to Plaintiff and the Court by

email)).

      2.    Applicable Law

      Courts have recognized a long-established “general presumption in favor

of public access to judicial documents.” Collado v. City of New York, 193 F.

                                        21
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 22 of 29




Supp. 3d 286, 288 (S.D.N.Y. 2016). The Second Circuit has defined “judicial

documents” as documents filed with a court that are “relevant to the

performance of the judicial function and useful in the judicial process.”

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006) (internal

quotation marks omitted) (quoting United States v. Amodeo, 44 F.3d 141, 145

(2d Cir. 1995)). The presumption of access is “based on the need for federal

courts to have a measure of accountability and for the public to have

confidence in the administration of justice.” United States v. Amodeo, 71 F.3d

1044, 1048 (2d Cir. 1995).

      As a sister court in this District ably explained:

            The Second Circuit recently summarized the three steps
            that the Court must follow to determine whether the
            presumption of public access attaches to a particular
            document and bars disclosure. Mirlis v. Greer, 952 F.3d
            51, 59 (2d Cir. 2020). First, the Court determines
            whether the document is a “judicial document” — “one
            that has been placed before the court by the parties and
            that is relevant to the performance of the judicial
            function and useful in the judicial process.”             Id.
            (internal quotation marks omitted). Second, the Court
            “proceeds to ‘determine the weight of the presumption
            of access to that document.’” Id. (quoting United States
            v. Erie Cty., 763 F.3d 235, 239, 241 (2d Cir. 2014)).
            “The weight to be accorded is ‘governed by the role of
            the material at issue in the exercise of Article III judicial
            power and the resultant value of such information to
            those monitoring the federal courts.’” Id. (quoting
            [Amodeo, 71 F.3d at 1049]). “Finally, the court must
            identify all of the factors that legitimately counsel
            against disclosure of the judicial document, and
            balance those factors against the weight properly
            accorded the presumption of access.” Id.

Theallet v. H&M Hennes & Mauritz, L.P., No. 20 Civ. 2212 (GHW), 2020 WL

4194898, at *2 (S.D.N.Y. July 20, 2020); see also Lugosch, 435 F.3d at 120
                                         22
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 23 of 29




(“Documents may be sealed if specific, on the record findings are made

demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.” (internal quotation marks omitted)

(quoting In re Matter of New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987))).

      3.    Analysis

      As suggested by the preceding procedural review, the Court will not, on

this record, unseal any document, or portion of a document, that it sealed

pursuant to requests from the parties under the Protective Order. For one

thing, Plaintiff is unclear in her argument; at times, she references the public

right of access, but more often than not, she claims personal violations of her

right of access to the courts, her due process rights, and her First Amendment

rights. Furthermore, to the extent that Plaintiff is seeking reversal of a

designation of confidentiality that was made by her, her prior counsel, and/or

any of her adversaries and then accepted by the Court, there is a process

established in the Protective Order that she has not followed. (See Dkt. #97).

      The Court understands, however, that Plaintiff is more interested in

disclosing to the public those sealed docket entries that pertain to her

settlement with Defendants Honig and Wasserman, her settlement with

Kerwick and Wiss, and her ongoing disputes with Kerwick and Wiss. The

Court will not permit that to happen. As indicated throughout this Opinion,

after obtaining what she sought in these two settlements, Plaintiff resorted to

disseminating in her public filings on ECF (i) patent falsehoods about

Defendants and about all counsel involved in this case and (ii) irrelevant, but

                                        23
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 24 of 29




intensely personal, information about her second team of attorneys.

Admonitions from the Court did nothing to stem Plaintiff’s vitriol, and the

Court was accordingly forced to use its sealing authority. The Court’s docket is

not a place for calumny or score-settling, nor will the Court abet Plaintiff in any

attempts to violate the settlement agreements she reached in this case or to

shade the record for other proceedings in other fora. Her motion for unsealing

is therefore denied. See generally Banco Santander (Brasil), S.A. v. Am. Airlines,

Inc., No. 20 Civ. 3098 (RPK), 2020 WL 4926271, at *3 (E.D.N.Y. Aug. 21, 2020)

(collecting cases for the proposition that the presumption of access to judicial

documents is lessened where the information in question is irrelevant to the

issues in dispute).

C.    The Court Denies Plaintiff’s Motion for Recusal

      1.    Applicable Law

      Plaintiff’s final motion is one for recusal. Section 455(a) of Title 28

provides that “[a]ny justice, judge, or magistrate judge of the United States

shall disqualify [her]self in any proceeding in which [her] impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). Subsection (b) of this statute,

in relevant part, requires a judge to recuse herself “[w]here [s]he has a personal

bias or prejudice concerning a party, or personal knowledge of disputed

evidentiary facts concerning the proceeding.” Id. § 455(b)(1). Section 144 of

Title 28 further provides that a judge shall not proceed in a matter in which he




                                        24
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 25 of 29




or she “has a personal bias or prejudice either against [the plaintiff] or in favor

of any adverse party.” 28 U.S.C. § 144.

      Section 455 “sets out an objective standard for recusal, creating the so-

called ‘appearance of justice’ rule.” DeLuca v. Long Island Lighting Co., 862

F.2d 427, 428 (2d Cir. 1988) (internal citation omitted); see also ISC Holding

AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 107 (2d Cir. 2012) (“This provision is

to ‘be evaluated on an objective basis, so that what matters is not the reality of

bias or prejudice but its appearance.’” (quoting Liteky v. United States, 510

U.S. 540, 548 (1994)). Under that test, a court asks: “Would a reasonable

person, knowing all the facts, conclude that the trial judge’s impartiality could

reasonably be questioned? Or phrased differently, would an objective,

disinterested observer fully informed of the underlying facts, entertain

significant doubt that justice would be done absent recusal?” United States v.

Bayless, 201 F.3d 116, 126 (2d Cir. 2000) (quoting Diamondstone v. Macaluso,

148 F.3d 113, 120-21 (2d Cir. 1998)).

      “The [Second Circuit] has cautioned that ... the grounds asserted in a

recusal motion must be scrutinized with care, and judges should not recuse

themselves solely because a party claims an appearance of partiality.” Barnett

v. United States, No. 11 Civ. 2376 (LAP), 2012 WL 1003594, at *1 (S.D.N.Y.

Mar. 26, 2012) (internal quotation marks omitted) (quoting In re Aguinda, 241

F.3d 194, 201 (2d Cir. 2001)). More fundamentally, where the standards

governing disqualification are not met, “disqualification is not optional; rather,

it is prohibited.” In re Aguinda, 241 F.3d at 201; see also In re Drexel Burnham

                                        25
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 26 of 29




Lambert Inc., 861 F.2d 1307, 1312 (2d Cir. 1988) (“A judge is as much obliged

not to recuse [herself] when it is not called for as [s]he is obliged to when it

is.”). Were it otherwise, recusal motions would become a tool for “judge-

shopping” and “impeding the administration of justice.” In re Martin-Trigona,

573 F. Supp. 1237, 1243 (D. Conn. 1983). And Section 455 “is not intended to

give litigants a veto power over sitting judges, or a vehicle for obtaining a judge

of their choice.” United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993).

      Finally, “[r]ulings adverse to a party are not regarded in and of

themselves as evidence of such bias or prejudice as would require recusal.”

Bishop v. United States, No. 04 Civ. 3633 (CSH), 2004 WL 1497690, at *1

(S.D.N.Y. July 1, 2004). As the Supreme Court has observed:

             First, judicial rulings alone almost never constitute a
             valid basis for a bias or partiality motion. See United
             States v. Grinnell Corp., 384 U.S. [563, 583 (1966)], 86
             S. Ct., at 1710. In and of themselves (i.e., apart from
             surrounding comments or accompanying opinion), they
             cannot possibly show reliance upon an extrajudicial
             source; and can only in the rarest circumstances
             evidence the degree of favoritism or antagonism
             required (as discussed below) when no extrajudicial
             source is involved. Almost invariably, they are proper
             grounds for appeal, not for recusal. Second, opinions
             formed by the judge on the basis of facts introduced or
             events occurring in the course of the current
             proceedings, or of prior proceedings, do not constitute
             a basis for a bias or partiality motion unless they
             display a deep-seated favoritism or antagonism that
             would make fair judgment impossible. Thus, judicial
             remarks during the course of a trial that are critical or
             disapproving of, or even hostile to, counsel, the parties,
             or their cases, ordinarily do not support a bias or
             partiality challenge. They may do so if they reveal an
             opinion that derives from an extrajudicial source; and
             they will do so if they reveal such a high degree of

                                         26
          Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 27 of 29




                favoritism or antagonism as to make fair judgment
                impossible.

Liteky, 510 U.S. at 555; accord Doe v. E. Lyme Bd. of Educ., 962 F.3d 649, 666

n.21 (2d Cir. 2020).

          2.    Analysis

          Citing due process, court access, and First Amendment claims, Plaintiff

advances the following factual bases for the Court’s recusal:

     i.         The Court erred in sealing and striking materials from
                Plaintiff’s opposition submission to the Leigh
                Defendants’ summary judgment motion.

    ii.         The Court erred and retaliated against Plaintiff in
                repeatedly suspending her PACER/ECF filing rights.

   iii.         The Court erred in permitting Colleen Kerwick to remain
                on the docket and file submissions, including sealed
                and ex parte submissions, while suspending Plaintiff’s
                filing rights.

    iv.         The Court erred in granting the Leigh Defendants’
                motion for summary judgment after striking her
                opposition submission.

    v.          The Court erred in sealing certain documents submitted
                with the parties’ summary judgment motions without
                making the requisite findings or the existence of a
                protective order.

(See generally Dkt. #517).

          Certain of Plaintiff’s factual premises are false. For example, the Court

was not involved in the initial suspension of Plaintiff’s ECF privileges (which, as

noted, does not appear to have extended to her filing privileges), and only

precluded Plaintiff from filing for a brief period beginning in April of this year

after her submissions grew more repetitive and misleading. (Dkt. #498 at 2


                                           27
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 28 of 29




(“Given the number and the tenor of Plaintiff’s submissions in recent weeks —

and their diminishing fidelity to the record in this case — the Court is

convinced that more drastic steps are necessary to prevent Plaintiff from

clogging the Court’s docket with irrelevant, if not false, information and unduly

burdening Defendants.”); see also Dkt. #490 (Leigh Defendants’ request to

shorten the 21-day safe harbor period under Fed. R. Civ. P. 11)). And the

Court has explained in the two preceding sections the legal justifications for its

decisions to strike certain documents and to seal or restrict access to others.

      More fundamentally, as Liteky made clear, Plaintiff’s redress for any or

all of these claims is to raise them on appeal. Whether considered individually

or in the aggregate, Plaintiff’s claims evince neither favoritism toward her

adversaries nor antagonism toward her. And that is because there is none.

Plaintiff has repeatedly noted that this is a simple breach of contract action.

(See, e.g., Dkt. #512 at 2). At the same time, Plaintiff has sought to

transmogrify this case into something far more sinister, by littering the record

with false claims and scurrilous allegations. The Court strives to achieve

fairness for all participants in the process, both litigants and their counsel. Its

desire to preserve the integrity of its docket is not favoritism, nor is its

insistence that Plaintiff abide by the Federal Rules of Evidence, the Federal

Rules of Civil Procedure, the Local Civil Rules of the Southern District of New

York, and the Individual Practices of this Court. The Court is obligated not to

recuse itself in this case, and it will not.




                                          28
      Case 1:17-cv-05429-KPF Document 538 Filed 08/28/20 Page 29 of 29




                                 CONCLUSION

      For the reasons set forth in the remainder of this Opinion, Plaintiff’s

motion for reconsideration is DENIED; Plaintiff’s motion to unseal is DENIED;

and Plaintiff’s motion for recusal is DENIED. The Clerk of Court is directed to

terminate the motion at docket entry 506.

      SO ORDERED.

Dated:      August 28, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       29
